MEMORANDUM2
Joseph Pendel, a Nevada state prisoner, appeals pro se the district court’s judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging excessive force and verbal harassment in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm the district court’s rulings on the motions appealed and the judgment for the reasons stated in the district court’s March 24, 2000 order.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.